—Appeal by the defendant from three judgments of the Supreme Court, Queens County (Sherman, J.), all rendered October 25, 1993, convicting him of reckless endangerment in the first degree under Indictment No. 831/93, assault in the third degree and criminal trespass in the second degree under Indictment No. 1629/93, and making graffiti under Indictment No. 2878/93, upon his pleas of guilty, and imposing sentences, and from an amended judgment of the same court, also rendered October 25, 1993, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated the conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction under Indictment No. 3836/91.
Ordered that the judgments and the amended judgment are affirmed.
A review of the record demonstrates that the defendant knowingly, intelligently and voluntarily entered his pleas of guilty (see, People v Seaberg, 74 NY2d 1, 11). The defendant’s assertion that he was denied the effective assistance of counsel due to counsel’s alleged failure to inform him that he was pleading guilty to a felony necessarily rests upon matters dehors the record and is not cognizable on the appeal before us. In any event, a review of the record demonstrates that the defendant was provided with meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.